The opinion of the Court was delivered by
Mr. Justice Gary.
It does not appear when this action was commenced. The complaint, however, is dated 20th June, 1896. The case was tried before his Honor, Judge Aldrich, and a jury, at the February, 1897, term of the Court for Rexington County. There is no issue as to the facts.
At the close of plaintiff’s testimony the defendant made a motion for a nonsuit, “upon the. ground that the act of 1885, under which these bonds were issued, was contrary to and in violation of art. 9,'sec. 8, of the Constitution of 1868, so far as said act undertook to incorporate the said township, or to authorize it, or any one for it, to subscribe any bond or bonds in aid of the construction of said railroad, and that the county commissioners had no authority to issue these bonds, &c. Upon the further ground that the statute of limitations applies to these obligations, they are barred by the statute of limitations.” After the motion for nonsuit was refused as to the coupons due July 1,1890, the plaintiff took a formal verdict for $1,327.50, upon which judgment was duly entered.
In order to understand the questions raised by the exceptions, it will be necessary to set out in the report of the case the complaint, the answer, and the order of his Honor, the presiding Judge, refusing the motion for nonsuit.
1 The first exception is a follows: 1. “Because his Honor erred in not granting the motion for nonsuit on the coupons purporting to be due July 1st, 1890, upon the ground that the bonds from which they were detached were null and void, because the act of 1885, incorporating the Newberry and Uaurens Railroad Company, is contrary to art. 2, sec. 20, and art. 9, sec. 8, of the Constitution of 1868, so far as the said act undertook to incorporate the said township, and authorize it, or any one for it, to subscribe any bond or bonds in aid of the construction of the said railroad.” This case is governed by the act of 1888, hereinafter mentioned, and the unconstitutionality of the act of *3341885 is not sufficient to prevent recovery. This exception is, therefore, overruled.
The second exception is as follows: 2. “Because his Honor erred in overruling the motion for nonsuit as to the coupons purporting to be due July 1st, 1890, holding that said coupons were, by the act of 1888, made debts upon said township, when he should have held, holding as he did that the bonds were null and void, that the coupons detached from said bonds were also null and void.” The principle is well established by several cases in this State, that the act of 1888 is unconstitutional, and that the unconstitutionality of the bonds issued before its passage would not prevent a recovery when there was a compliance with the provisions of said act. This exception is also overruled.
2 The third exception is as follows: 3. “Because his Honor erred in holding upon the motion for nonsuit, ‘That your coupons rest upon the provisions of the act of 1888,’ when he should have held, holding as he did that the bonds were null and void, that the coupons sued on were null and void, and that the act of 1888, 20 Stat., 12, did not validate the same.” The act of 1888 was not a validating act, but was passed by the General Assembly in the exercise of its powers of taxation, and which, as hereinbefore stated, has been declared by this Court to be constitutional. This exception is overruled.
3 The fourth exception is as follows: 4. “Because his Honor erred in holding as to the second section of the act of 1888, ‘What does the word accrued mean? The legal definition as has been read is payable. Perhaps, in construing a statute of this character, it is possible that the legislature used the word as equivalent to the word matured? When he should have held that under the act of 1888, p. 12, 20 Stat., the debt voted by the people of this township in aid of said railroad, would not be an obligation that was due and payable until the railroad was completed through the said township and received by the railroad commissioners of the State, and that the interest thereon should *335only commence to run from such time, to wit: June 30th, 1890.” This exception involves a construction of the act of 1888. The title, preamble, and sections 1 and 2 thereof are as follows: “An act to provide for the payment of township bonds issued in aid of railroads in this State. Whereas certain townships in this State have by their vote expressed their willingness to subject themselves to taxation, for the purpose of paying bonds issued by them in aid of certain railroads; and whereas, by reason of a defect in the act authorizing the issue of said bonds, they have been declared to be invalid. Now, therefore, for the purpose of carrying info effect the expressed will of the people of said townships: Section 1. Be it enacted, &c., that the township bonds heretofore issued by county commissioners, as the corporate agents of any township in this State in aid of any railroad, by vote of the inhabitants of said township, are hereby declared to be debts of said township respectively, having authorized the issue of the same. And the interest and principal thereof shall be paid according to the terms of the said bonds or debts, by the assessment, levying, and collection of an annual tax upon the taxable property of said township, so far as may be necessary, in like manner, and by the same county officials, as the tax levied for county bonds in aid of railroads is assessed, levied, and collected. Said tax to be known and styled in the tax books as the township railroad' tax, and when collected shall be paid over, by the treasurer of the county, to the holders of said bonds as the interest on them may become due and according to the terms thereof. All dividends received by or for said township on stock in railroad companies, which have been aided by the said township bonds or debt, shall be applied by the county commissioners of the county in which said townships are situated, primarily towards the payment or retirement of said bonds or debt, and the surplus shall be expended in the improvement of the highways within the territorial limits of said townships. SEC. 2. That no tax shall be levied under the provisions of this act to pay *336the interest on any township bond, until the railroad, in aid of which they were subscribed, shall be completed through such township and accepted by the railroad commissioners, nor shall this act be so construed as to authorize the levy and collection of any tax to pay the interest that may have accrued on such bonds before the completion of such railroad, as provided by this section: Provided, That in all townships where taxes have heen assessed or collected contrary to the provisions of this act, the county treasurer of the respective counties are required, when such has been paid, to refund the same; and where they have not been paid, to allow a rebate to the extent of such taxes.”
In construing an act, effect must, if possible, be given to all its provisions. If the words, “nor shall this act be so construed as to authorize the levy and collection of any tax to pay the interest that may have accrued on such bonds before the completion of such railroad, as provided in this section,” had been left out in section 2, it would be plain that, after the completion of the railroad as provided in said section, a tax could be levied and collected to pay the interest that had accrued on the bonds before the completion of the railroad. Then what was the object of the legislature in using those words? It was to expedite the completion of the railroads, as provided in said act, by allowing interest on said bonds only from the time when the railroads were completed, as therein provided. It is only by thus construing said act that effect can be given to all its parts. This exception is sustained.
4 The respondent’s attorney gave notice that he would refy upon two additional grounds why the motion for nonsuit should have been refused, the first of which is as follows: 1. “That the act of the General Assembly of the State of South Carolina, entitled ‘An act to incorporate the Columbia, Newberry and Raurens Railroad Company, approved December 26th, 1885, was itself a valid act, and that the coupons in question were valid and subsisting obligations of the defendant township under said act.” This *337question is conclusively disposed of, adversely to the contention of the respondent, by the decision recently filed in the case of the Congaree Construction Company v. Columbia Township, 49 S. C., 535.
5 The second of said grounds are as follows: “That the bonds from which said coupons were clipped having been issued by the defendant under the act approved December 26th, A. D. 1885, and before the act of the General Assembly, entitled ‘An act to amend an act entitled an act to incorporate the Columbia, Newberry and Laurens Railroad Company, and validate all acts and contracts made in pursuance of the same, approved December 24th, A. D. 1886,’ and the bonds to which they were attached were made subsisting and existing debts by said act.” This ground can not be sustained, for the reasons stated in the order of his Honor, Judge Aldrich, which are satisfactory to this Court.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and the case remanded to that Court for a new trial.
Mr. Justice Jones did not sit in this case.